PER CURIAM.
Bonnie Leroy Jackson appeals the summary denial of his motion to correct sentence. Jackson claims to have received concurrent prison sentences in each of three separate cases and, thus, that he is entitled to credit for time served applied equally to the three sentences. Daniels v. State, 491 So.2d 543 (Fla.1986). While it is possible that Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986), might authorize denial of Jackson’s motion, we are unable to determine from the record before us that Jackson is not entitled to relief. We therefore remand this case for further consideration. The trial court either should grant Jackson the credit to which he claims to be entitled or should support its ruling with attachments from the files and records sufficient to sustain denial of the motion.
Reversed.
SCHEB, A.C.J., and CAMPBELL and HALL, JJ., concur.